ELLETT, Justice
(dissenting).
I cannot agree with the prevailing opinion. The plaintiffs were managing the rental of defendant’s residence. The defendant had permitted back taxes to accrue, and the residence was in need of a new roof. The defendant was unable to pay the taxes or to pay the costs of applying a new roof on the residence. It was, therefore, necessary for her to borrow money, and in order to borrow the money she induced the plaintiff Layton Harris to cosign a note with her. As a means of securing the plaintiffs from having to stand the costs of the note, the defendant gave them a quitclaim deed to the residence.
In her brief the defendant states:
At the trial in Case No. 188517, the court declared title to the property to be defendant’s and gave plaintiffs a money judgment against defendant in the amount of $10,876.91, for their repair and remodeling costs incident to said property. The court also granted plaintiffs a mortgage against defendant’s property to secure the amount of the judgment.
Whatever might be the effect of that judgment and lien, it would relate back to the date of the deed. If it did not do so, then why would the court undertake to do that which the statute already had done?
Section 78-22-1, U.C.A.1953, reads: “From the time the judgment is docketed it becomes a lien upon all the real property of the judgment debtor, not exempt from execution, . . . .”
Section 78-23-3, U.C.A.1953, is as follows :
No article or species of property mentioned in this chapter or in the title Homesteads is exempt from execution issued upon a judgment ... on foreclosure of a mortgage or other valid lien thereon, .... [Emphasis added.]
Whether the lien created by the quitclaim deed is called an equitable mortgage or not is of no importance. Certainly it is a valid lien, and therefore it cannot be defeated by a claim of homestead.
I would reverse the lower court and remand this matter for completion of the sheriff’s sale and would award costs to the appellants.
CALLISTER, C. J., concurs in the dissenting opinion of ELLETT, J.